Citation Nr: 0218414	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  96-23 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for degenerative 
disc disease.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970.  He was awarded the Vietnam Service Medal for 
service aboard the USS Delta during the period from June 
30, 1969 to July 26, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

The veteran testified at a personal hearing before a 
hearing officer of the RO in November 1996.  However, he 
did not appear for a Member of the Board who had traveled 
to the RO in April 1998. 

This matter was previously before the Board in June 1998, 
at which time the issues currently on appeal were remanded 
for additional development.  The requested development 
having been undertaken, the case is returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  A psychiatric disorder, degenerative disc disease, and 
hypertension were not shown in active service or for many 
years thereafter; nor was a psychosis or hypertension 
shown to be manifested to a compensable degree during the 
first post service year.

2.  The veteran did not engage in combat and the current 
diagnosis of PTSD is not based on any verified, credible 
stressor from the veteran's period of active service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(d), 3.304, 3.307, 3.309 (2002).

2.  Degenerative disc disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303.

3.  Hypertension was not incurred in or aggravated by 
active service; nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

I. Psychiatric Disorder, Including PTSD

The veteran's service medical records are completely 
silent as to a report of or treatment for a psychiatric 
disorder or PTSD.  A report of medical examination dated 
in May 1968 shows that psychiatric evaluation was normal 
without any personality deviation.  The associated report 
of medical history, also dated in May 1968 and completed 
by the veteran, shows that the veteran indicated he had 
never had depression, excessive worry, frequent trouble 
sleeping, frequent or terrifying nightmares, or nervous 
trouble of any sort.

Similarly, a report of medical examination dated in 
December 1969 shows that psychiatric evaluation was normal 
without any personality deviation.

A VA examination report and a Social and Industrial Survey 
dated in October 1995 show that the veteran reported 
stressors including seeing strings of red tracers off of 
guns; seeing incoming wounded with limbs blown off at 
different bases at which he had played as a musician; and 
having to go into bunkers because of being fired upon at 
various camps.  He also reported that he experienced 
additional stress when he had been assigned to the USS 
Delta, wherein the ship was caught in a typhoon called 
Lorraine for two weeks in 1968 on the way to Vietnam.  The 
social worker concluded that it appeared that the veteran 
did have some PTSD, but that the severity of this was 
clouded by his long history of severe substance abuse.  He 
added that the current symptoms of depression, guilt, low 
self esteem, sleep disturbance, social avoidance, and an 
inability to retain employment could stem from his 
substance abuse issues, as well as from PTSD.  The 
diagnoses on psychiatric examination were major 
depression, PTSD, and methamphetamine abuse/dependence, 
currently in remission.

A lay statement submitted in support of the veteran, dated 
in October 1995, suggests that the veteran returned from 
his period of active service a changed person.  It was 
asserted that the veteran returned from Vietnam withdrawn, 
reclusive, non-sociable, and very paranoid.  He had drug 
related problems and lived in areas away from society, to 
include living in a cardboard box for a year.

A letter from the Department of the Navy dated in May 1996 
shows that a search of the logs for the USS Delta from 
June 1968 through December 1968, revealed no reference to 
the ship encountering Typhoon Lorraine while in the 
Vietnam area.  The USS Delta operated in the areas of 
Alameda, California; San Diego, California; Long Beach, 
California; and Seattle, Washington during 1968.  

In November 1996, the veteran testified at a personal 
hearing over which a hearing officer of the RO presided.  
He reported that he experienced stressful events while 
onboard the USS Delta in a typhoon, wherein he feared for 
his life while attempting to tie down an air conditioning 
unit.  He could not identify the approximate date of this 
occurrence, but identified the typhoon as Lorraine and 
thought it was in 1969.

An excerpt from a treatise entitled "Northeastern Pacific 
Basin Storm History" by James G. Padgett, which dated 
tropical cyclones was associated with the claims folder in 
December 1996.  The treatise revealed that tropical 
cyclones named Lorraine occurred in 1966, 1970, and 1974.

In June 1998, the Board remanded this matter for 
additional development.  The Board directed the RO to 
request that the veteran provide additional comprehensive 
information regarding the stressors to which he had 
alleged to have been exposed in service.  The RO was then 
directed to request that the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) and the Department 
of the Navy, Navy Historical Center, attempt to confirm 
any of the stressors claimed by the veteran.

In a letter dated in July 1998, the RO requested that the 
veteran provide additional comprehensive information 
regarding the stressors to which he had alleged to have 
been exposed in service.  The veteran did not respond to 
this letter.

In February 2000, the RO contacted the USASCRUR and the 
Department of the Navy, Navy Historical Center, attempting 
to confirm any of the stressors originally claimed by the 
veteran.

A letter from the USASCRUR dated in April 2001, shows that 
the 1969 command history of the USS Delta revealed that 
the vessel provided aid to the civilian populace in 
Vietnam.  The command history did not document that the 
vessel encountered rocket attacks, nor any injured or 
wounded soldiers in Vung Tau.  The deck logs, similarly, 
did not document these incidents.  The USASCRUR also 
recommended that the RO ask the veteran for more specific 
details regarding his claimed rocket attacks and seeing 
injured soldiers while he was playing in a band at various 
bases.

By letter dated in October 2001, the RO requested that the 
veteran provide additional information regarding the 
claimed rocket attacks and exposure to injured soldiers 
while playing in a band at various bases.  The letter was 
returned to the RO as undeliverable as the veteran no 
longer resided at the address.

In an October 2002 statement the veteran stated that he 
had gathered all the information that was available to him 
and that he had no further information at this time.

II. Degenerative Disc Disease 

The veteran's service medical records are silent as to 
reports of or treatment for degenerative disc disease 
during his period of active service.  A report of medical 
examination dated in May 1968 shows that upon clinical 
evaluation, his spine and other musculoskeletal system 
were normal.  The associated report of medical history, 
also dated in May 1968 and completed by the veteran, shows 
that the veteran indicated he had never had recurrent back 
pain, arthritis or rheumatism.  

A sick call treatment record dated in July 1969 shows that 
the veteran reported a back strain at the shoulder.  There 
was no record of residual disability.

Similarly, a report of medical examination dated in 
December 1969 shows that upon clinical evaluation, his 
spine and other musculoskeletal system were normal.

A private hospital record dated in July 1985 shows that 
the veteran reported that four days earlier, he had caught 
his foot against a carpet edge while on a choir loft, and 
had tripped down a flight of stairs.  The assessment was 
status post fall with injury to the low back.  The 
examiner noted that the most likely diagnosis was that of 
pre-existing mild degenerative spine changes, with 
question of acute compression fractures at T12 and 
resultant muscle spasm.

Private medical treatment records dated from August 1987 
to September 1995 show that the veteran received 
intermittent treatment for chronic low back pain 
associated with degenerative disc disease.

A VA examination report dated in August 1995 shows that 
the veteran reported injuring his back during his period 
of active service.  He indicated that while serving aboard 
the USS Delta during a typhoon, he had been involved in 
trying to lash down on the deck a heavy, 2-ton air 
conditioning unit which had come loose.  He reported that 
the air conditioning unit started to fall over and as he 
was scrambling to get out of its way, he landed on his 
back and wrenched his back.  He added that he continued 
throughout the rest of his military career with 
intermittent back pain.  The diagnosis was chronic 
lumbosacral strain superimposed on degenerative disc 
disease of the lumbar spine.

III. Hypertension 

The veteran's service medical records are silent as to 
reports of or treatment for hypertension during his period 
of active service.  A report of medical examination dated 
in May 1968 shows that upon clinical evaluation vascular 
system was normal.  Blood pressure was read to be 134/74.  
The associated report of medical history, also dated in 
May 1968 and completed by the veteran, shows that the 
veteran indicated he had never had high or low blood 
pressure.

Similarly, a report of medical examination dated in 
December 1969 shows that upon clinical evaluation, his 
vascular system was normal.  Blood pressure was measured 
to be 124/84.

Subsequent to service, a private hospital treatment 
records dated in August 1985,  October 1988, and January 
1994 show that the veteran's blood pressure at admission 
were read to be 142/106, 154/120, 170/100, respectively.  
There were no diagnoses of hypertension.

A VA examination report dated in August 1995 shows that 
the veteran's blood pressure was read to be 158/104. There 
was no diagnosis of hypertension.  Hypertension was 
diagnosed on a VA Agent Orange examination in September 
1995.

Criteria

To establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).

Although not shown in service, service connection may 
still be granted for arthritis, cardiovascular renal 
disease (to include hypertension) and psychoses when found 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt in resolving 
each such issue.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

Specific PTSD Criteria

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC, 
citing 38 C.F.R. § 3.304(f), discussed the requisite 
elements for eligibility for service connection for PTSD.  
The  CAVC also determined that a diagnosis of PTSD is 
presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance 
with the provisions of 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms 
and an in- service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, 
or similar combat citation, will be accepted, in the 
absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f). 

The VA Office of General Counsel has held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

The CAVC in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by 
the case law for establishing the presence of a 
recognizable stressor, which is the essential prerequisite 
to support the diagnosis of PTSD.  The CAVC noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending 
on whether or not the veteran was "engaged in combat with 
the enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 
C.F.R. § 3.304 (2002), as determined through recognized 
military citations or other service department evidence.

In other words, a veteran's bare assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  If the determination 
of combat status is affirmative, then (and only then), a 
second step requires that the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive 
as to their actual occurrence and no further development 
or corroborative evidence will be required, provided that 
the veteran's testimony is found to be "satisfactory," 
e.g., credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki at 98 
(emphasis added).

The CAVC, in Moreau v. Brown, 9 Vet. App. 389 (1996), 
citing the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) 
held that "credible supporting evidence" of a non-combat 
stressor "may be obtained from" service records or "other 
sources."

The  CAVC further held that while the MANUAL M21-1 
provisions did not expressly state whether the veteran's 
testimony standing alone could constitute credible 
evidence of the actual occurrence of a non-combat 
stressor, the CAVC's holding in Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996), established, as a matter of law, 
that "if the claimed stressor is not combat-related, [the] 
appellant's lay testimony regarding the in-service 
stressors is insufficient to establish the occurrence of 
the stressor."

Further, the  CAVC held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor. Id.

Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that 
is not well-grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  On August 
29, 2001, the final regulations implementing the VCAA were 
published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
notify the veteran and to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized 
by him to be obtained.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Board notes that the veteran 
indicated treatment at the Corvallis Clinic and the Good 
Samaritan Hospital, Corvallis, Oregon.  The veteran had 
also indicated treatment by DME, MD; and CBL, MD.  The 
treatment records have been obtained from the respective 
facilities and have been associated with the veteran's 
claims folder.  The RO has obtained and associated with 
the claims file the medical treatment and examination 
reports identified by the veteran.  Moreover, he has been 
afforded several examinations by the VA.

The veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claims, and the RO, as demonstrated in 
the documents described below, has expanded the record 
accordingly by obtaining and associating with the claims 
file any additional available evidence mentioned by the 
veteran.

Specific notice letters were also sent to the veteran in 
April 1995, July 1998, October 2001, and November 2002, 
advising him of the types of evidence he should submit to 
support his claims.  They advised him that he could submit 
additional evidence himself or sufficiently identify such 
evidence.  Letters have also requested that he submit 
specific information concerning his claimed PTSD stressors 
and these letters have notified him of the importance of 
furnishing the information.

The record also shows that the RO has informed the veteran 
of the evidence needed to substantiate his claims through 
issuance of a December 1995 rating decision, a Statement 
of the Case issued in May 1996, Supplemental Statements of 
the Case issued in May 1996, January 1997 and October 
2002, a Board Remand, and associated correspondence.  The 
rating decision, Statement of the Case and Supplemental 
Statements of the Case also advised him of the evidence 
that had been obtained and considered by the RO.  The 
documents noted above sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and 
advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to his claims is required to comply with the 
duty to assist him as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2002)

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  He testified at 
a personal hearing before a hearing officer of the RO in 
November 1996.  The veteran had also been scheduled to 
appear at a personal hearing before a Member of the Board 
that had traveled to the RO in April 1998, but he failed 
to report for the hearing.  Finally, in an October 2002 
statement the veteran said that he had no further 
information to submit.  

The Board notes that the RO sent correspondence to the 
veteran in October 2001, at his last known address, that 
was returned as undeliverable.  The Board further notes 
the CAVC's decision in Hyson v. Brown, 5 Vet. App. 262, 
265 (1993), which stated that, "[i]n the normal course of 
events, it is the burden of the veteran to keep VA 
apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of VA to turn up heaven and earth 
to find him."  

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim.  VA may defer providing assistance pending the 
submission by the claimant of essential information 
missing from the application.  38 U.S.C.A. § 5103A (West 
Supp. 2002).   

The Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural 
actions of the RO are in essential agreement with and 
adhere to the mandates of the VCAA with respect to the 
duty to notify and the duty to assist the veteran in the 
development of his claim.  See Bernard, 4 Vet. App. at 
393-394.

In Bernard, the CAVC has held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so as 
noted earlier.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand of his case to the RO for adjudication of 
his claim under the new law would only serve to further 
delay resolution of his claims.  See Bernard, supra.

Thus, there is no useful purpose in remanding the matter 
again for development of the issues or directing any 
further development by the Board.  Such action would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such action is to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

I. Psychiatric Disorder, Including PTSD

Initially, the Board notes that the RO initially 
considered the veteran's claim on the basis of the 
requisite criteria for service connection for PTSD 
effective prior to the amended criteria established in 
this regard.  The prior regulation required a clear 
diagnosis of PTSD, while the current law requires a 
diagnosis in accordance with 38 C.F.R. § 4.125(a).  
However, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to 
the revised criteria, the more favorable of the two, for 
service connection for PTSD.  In any event, neither set of 
criteria permit a grant of the benefit sought on appeal.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with PTSD or a psychiatric disorder either 
prior to or during service.

The veteran has reiterated his stressful events during his 
period of active service which he asserts caused PTSD.  He 
referred to seeing strings of red tracers off of guns; 
seeing incoming wounded with limbs blown off at different 
bases at which he had played as a musician; and having to 
go into bunkers because of being fired upon at various 
camps.  He also described fearing for his life while 
aboard the USS Delta during typhoon Lorraine in 1968 or 
1969.

As indicated above, the award of service connection for 
PTSD requires the presence of (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

Initially, the Board finds that the veteran did not engage 
in combat.  He is not in receipt of any award that would 
evidence combat service.  The record shows that his 
Vietnam Service Medal was based on service aboard ship in 
July 1969, and the logs and records from the USS Delta do 
not indicate any actions that could be considered combat.  
Because he did not engage in combat, the issue of whether 
there is credible supporting evidence that a claimed in-
service stressor actually occurred must be addressed.  The 
Department of the Navy, in May 1996, confirmed that there 
was no reference of the USS Delta encountering Typhoon 
Lorraine in the Vietnam.  Similarly, the treatise titled 
"Northeastern Pacific Basin Storm History" submitted in 
December 1996 confirmed that there was not a tropical 
cyclone named Lorraine in 1968 or 1969, at the time the 
veteran served aboard the USS Delta.  Finally, the April 
2001 letter from the USASCRUR confirmed that the USS Delta 
provided aid to civilians in Vietnam, but did not 
encounter rocket attacks or any injured or wounded 
soldiers in Vung Tau.  Accordingly, the evidence of record 
has not confirmed any of the stressors identified by the 
veteran.

Moreover, the Board acknowledges that the veteran also 
indicated that he encountered rocket attacks and witnessed 
injured soldiers while he was playing in a band at various 
bases during his period of service.  The USASCRUR, through 
the RO, also asked for more specific details regarding 
these events, however, the veteran failed to reply to the 
RO's requests for information.  Absent the existence of a 
confirmed stressor, entitlement to service connection for 
PTSD cannot be awarded.

The Board is aware that the examiner in October 1995 
provided a diagnosis which included PTSD.  However, this 
diagnosis was based upon a history as provided by the 
veteran, and not from an examination of confirmed 
stressful events.  A medical diagnosis is only as credible 
as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than 
the facts alleged by the appellant."].  It is thus 
significant that the examiner's opinion does not appear to 
have been based on a thorough review of the veteran's 
medical history, but rather on information supplied by the 
veteran himself.  
The evidence of record specifically contradicts that the 
assertions made by the veteran with regard to his 
stressors.

When viewed against the background of the reports of the 
Department of the Navy and the USASCRUR, the assessment of 
PTSD did not establish that there was a disease or injury 
that was either caused by, manifested in or aggravated by 
his service.  See Swann, 5 Vet. App. at 233 [the Board was 
not bound to accept opinions of two doctors who made 
diagnoses of PTSD almost twenty years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant].  There have 
been no verified stressors in this regard.

The Board recognizes that the veteran has asserted that he 
had PTSD which was the result of the inservice stressful 
experiences.  However, the veteran's self-report as to his 
having PTSD as a result of his period of active service is 
not competent medical evidence.  Similarly, the Board 
recognizes the October 1995 lay statement which suggested 
that the veteran returned from his period of active 
service a changed person.  As laypersons, neither the 
veteran nor the author of the lay statement have shown 
that they are qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent 
medical evidence of record which suggests there is a 
current PTSD disability which has been linked to service 
based on verified stressors.  Accordingly, the veteran's 
claim of entitlement to service connection for PTSD must 
be denied.

With regard to the issue of entitlement to service 
connection for a psychiatric disorder, the evidence of 
record has shown that the veteran did not report, nor was 
treated for symptoms associated with a psychiatric 
disorder during his period of active service.  Similarly, 
there is no indication that the veteran had a diagnosis of 
a psychosis which had become manifested to a compensable 
degree during the first year following his separation from 
service.  Accordingly, entitlement to service connection 
for a psychiatric disorder on a presumptive basis would 
not be warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Major depression was first shown on VA examination in 
October 1995, more than 25 years after service.  However, 
the examiner did not establish that the current major 
depression was etiologically related to the veteran's 
period of active service.  No health care provider has 
indicated or even suggested that any symptoms experienced 
by the veteran during his period of service may be related 
to a current diagnosis of major depression.  

The Board recognizes that the veteran has testified that 
he has a psychiatric disorder which was manifested during 
his period of active service.  However, the veteran's 
self-report is not competent medical evidence.  Similarly, 
the layperson's October 1995 statement is not competent 
evidence to link the veteran's major depression to 
service.  As already indicated, neither has not shown that 
he is qualified to render medical opinions regarding 
matters or diagnoses and determinations of etiology 
calling for specialized medical knowledge.  See Cromley, 
7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.  

In conclusion, as there is no evidence of an in-service 
manifestation of a psychiatric disorder, and no 
established nexus between a current diagnosis of major 
depression and service twenty-five years earlier, there 
can be no establishment of service connection for a 
psychiatric disorder.  Accordingly, the veteran's claim of 
entitlement to service connection for a psychiatric 
disorder, to include PTSD is denied.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  See Gilbert, 1 
Vet. App. at 53.

II. Degenerative Disc Disease and Hypertension

The veteran's service medical records are silent as to a 
disability associated with degenerative disc disease.  
There is the July 1969 sick call treatment record which 
showed that he reported a back strain at the shoulder; 
however, there was no record of residual disability and no 
indication that the strain had not resolved prior to his 
separation from service.  Although there is postservice 
evidence of intermittent treatment for degenerative disc 
disease, the earliest records of treatment are not until 
July 1985, more than fifteen years following separation 
from service.  Moreover, the private hospital treatment 
records from July 1985 revealed that the veteran 
attributed his back problems to a fall down stairs at his 
church, and not to service.

The Board recognizes that the veteran has asserted that he 
hurt his back during service while attempting to tie down 
an air conditioning unit while on board the USS Delta 
during typhoon Lorraine.  However, as set forth above, the 
evidence has shown that the USS Delta never encountered a 
typhoon named Lorraine, nor had it encountered any typhoon 
at the time the veteran served aboard the vessel.

There is no evidence that the veteran had degenerative 
disc disease during his period of active service, nor is 
there any competent medical evidence that the currently 
diagnosed degenerative disc disease is etiologically 
related to his period of active service.  

With regard to hypertension, there is no evidence of 
record that the veteran had hypertension during his period 
of active service, nor that hypertension was manifested 
within one year of service discharge, nor that current 
hypertension is related to his period of active service.  
Elevated blood pressure readings were first shown in 1985, 
more than 15 years after service.

Moreover, the veteran's assertions as to his having 
current degenerative disc disease and hypertension that 
were manifested as a result of his period of active 
service, even if presented as testimony, cannot be deemed 
as competent medical evidence, as he is not qualified to 
render medical opinions regarding matters, such as 
diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley, 7 Vet. App. 
379; Espiritu, 2 Vet. App. at 495.  His assertion that 
hypertension should be service connected because it is 
caused by his PTSD fails because service connection has 
not been established for PTSD.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claims of entitlement to service connection for 
degenerative disc disease and hypertension.  See Gilbert, 
1 Vet. App. at 53.






	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a psychiatric 
disability, including PTSD, is denied.

Entitlement to service connection for degenerative disc 
disease is denied.

Entitlement to service connection for hypertension is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

